Citation Nr: 1723072	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-17 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Army from October 1970 to February 1972.  The Veteran was awarded the Vietnam Service Medal (VSM) and the Vietnam Campaign Medal (VCM).  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania granting service connection for residuals of a right ankle fracture at a noncompensable rating, and denying service connection for sleep apnea and colorectal cancer.  The Veteran filed a Notice of Disagreement with respect to all issues in May 2010.  A Statement of the Case was issued in May 2012, and the Veteran filed a Substantive Appeal limited to the issue of his initial ankle evaluation in July 2012.

The Board remanded this issue for a new VA examination in February 2015.  The examination took place in April 2015, and the records have been associated with the claims file.


FINDINGS OF FACT

1.  Prior to April 29, 2015, the Veteran's right ankle demonstrated normal range of motion, and no other limiting factors, such as pain on motion.

2.  Since April 29, 2015, the Veteran's right ankle has demonstrated moderate limitation of range of motion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to April 29, 2015 for residuals of a right ankle fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
 § 4.40, 4.4, 4.71a, Diagnostic Code 5271 (2016).

2.  The criteria for a compensable rating since April 29, 2015 for residuals of a right ankle fracture have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
 § 4.40, 4.4, 4.71a, Diagnostic Codes 5010, 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the February 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Increased Ratings

The Veteran contends that he is entitled to a compensable initial rating for residuals of a right ankle fracture.  After a thorough review of the evidence, the Board finds that a staged rating is appropriate in order to accurately reflect the Veteran's worsening symptomatology.

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155;           38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); See also 38 C.F.R. §§ 4.1, 4.2 (2016).  Staged ratings may be appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Diagnostic Code 5271 provides the rating criteria for limitation of motion of the ankle.  Moderate limitation of motion of an ankle warrants a 10 percent evaluation; while marked limitation of motion of an ankle warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

Diagnostic Code 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint(s) involved is non-compensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Normal range of motion for the ankle is zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.

A.  Before April 29, 2015

The Veteran's post-service medical records associated with the claims file indicate residuals of a right ankle fracture, but do not discuss the severity of the condition.

In an April 2009 VA examination, the Veteran reported, at most, mild symptomatology associated with residuals of his right ankle fracture.  He attested to soreness, an achy-type sensation that correlated with seasonal cold weather.  No brace was required and no assistive device used.  The Veteran did not use ice or cream to treat it, and the pain was self-resolving with no limitations during these periods of discomfort.  The Veteran denied weakness, buckling, giving way, instability, incoordination, easy fatigability, lack of endurance, locking, stiffness, swelling, heat, or redness.  He denied limitation of motion and functional impairment during flare ups.  He denied the use of a cane, crutch, brace, or corrective shoes.  He further denied dislocation, recurrent subluxation, a diagnosis of inflammatory arthritis, or constitutional symptoms.  He did not endorse any effects on his activities of daily life.  The right ankle was symmetrical, with no redness, swelling, or edema noted.  There was no erythema, abnormal bony prominences, or other joint involvement.  There were no complaints of pain on palpation.  The Veteran's right ankle had full range of motion with no pain on motion.  Repetitive use did not change the degrees, cause pain or incoordination, instability, weakness, or easy fatigability.  There were no limiting factors, nor flare ups.  There was no muscle atrophy, weakness, paralysis, or contracture.  Additionally, there was no varus or valgus angulation of the os calcis in relation to the long axis of the tibia and fibula.

The Board recognizes that the Veteran believes that the residuals of his right ankle fracture are more severe than initially rated.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  As such, the Board affords more probative weight to the objective medical evidence of record demonstrating, at most, mild symptomatology associated with the Veteran's right ankle condition prior to April 2015.  In this time period, the Veteran's ankle had full range of motion, with no objective evidence of pain on motion, weakness, or incoordination.  There was also no functional impairment noted, even during flare ups.  

The Board has considered the other diagnostic codes related to the ankles to determine whether an increased rating is warranted for either ankle prior to April 2015 under these provisions.  The remaining diagnostic codes, however, are not for application in this case as there is no evidence of ankylosis, or subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astagalectomy.  

In making this determination, the Board considered whether there was any additional functional loss not contemplated.  See DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Functional loss of use as the result of a disability of the musculoskeletal system may be due to the absence of bones, muscles, or joints, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40.  As discussed above, the evidence of record demonstrated that the Veteran's range of ankle motion was normal prior to April 2015.  Although the Veteran endorsed occasional aching, the clinical evidence did not show that the joint function of the Veteran's ankles was additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011) (holding that pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance).

Based on the above, the Board finds that the Veteran did not experience additional functional loss due to his service-connected right ankle disability.  Even with consideration of the Veteran's lay statements regarding his symptoms, the Board finds that the Veteran's disability pictures do not more nearly approximate the criteria for a higher rating under the applicable diagnostic code due to functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271; see DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 37-44.  

As the preponderance of the credible, probative evidence of record weighs against a compensable initial rating, the benefit of the doubt provisions are not applicable.  The Board finds that the Veteran is not entitled to a compensable initial rating before April 29, 2016.

B.  Since April 29, 2015

In an April 2015 VA examination, the Veteran's right ankle demonstrated a worsening of symptomatology.  The Veteran's right ankle was diagnosed with traumatic arthritis, as shown in an imaging study.  The Veteran did not report pain on motion, nor did he attest to flare ups.  There was no functional loss noted on the examination.  The Veteran's right ankle had limited motion in both dorsiflexion, 0 to 10 degrees, and plantar flexion, 0 to 25 degrees.  There was no evidence of pain with weight bearing, nor was there pain on palpation.  Repetitive use did not change the results of the examination.  There was no ankylosis found, nor was there an indication of instability.  No assistive devices were reported to be used in conjunction with the Veteran's ankle condition.  The examiner did not attribute this range of motion limitation to another cause.

The range of motion limitations demonstrated by the Veteran's right ankle are of moderate severity, entitling the Veteran to a 10 percent evaluation since April 29, 2015.  While range of motion was found to be limited, the Veteran continued to deny pain on motion and flare ups.  There was no functional limitation noted that would cause a more severe impairment or limitation of function.  Without such marked impairments to range of motion, including but not limited to pain on motion, a higher rating is not appropriate.

In making this determination, the Board considered whether there was any additional functional loss not contemplated.  See DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Functional loss of use as the result of a disability of the musculoskeletal system may be due to the absence of bones, muscles, or joints, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40.  As discussed above, the evidence of record demonstrated that the Veteran's range of ankle motion has diminished since April 2015.  However, even with limited range of motion, the clinical evidence did not show that the joint function of the Veteran's ankles was additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has considered the other diagnostic codes related to the ankles to determine whether an increased rating is warranted for either ankle since April 2015 under these provisions.  The remaining diagnostic codes, however, are not for application in this case as there is no evidence of ankylosis, or subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astagalectomy.  Rating the right ankle for traumatic arthritis instead would only refer back to the limitation of motion rating under which the condition is currently rated.

Resolving doubt in favor of the Veteran, the Board finds that he is entitled to a 10 percent evaluation for residuals of a right ankle fracture since April 29, 2015.


ORDER

1.  Entitlement to an initial compensable rating for residuals of a right ankle fracture prior to April 29, 2015 is denied.

2.  Entitlement to a 10 percent evaluation, but no higher, for residuals of a right ankle fracture since April 29, 2015 is granted.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


